               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN


UNITED STATES OF AMERICA,        )
                                 )
               Plaintiff,        )
                                 )
               v.                )     Criminal No. 2019-19
                                 )
THORNE A. OLIVE                  )
                                 )
               Defendant.        )
                                 )


ATTORNEYS:

Gretchen Shappert, United States Attorney
Everard E. Potter, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

Carl R. Williams
St. Thomas, VI
     For Thorne A. Olive.



                               ORDER

GÓMEZ, J.

      Before the Court is the application of Thorne A. Olive

(“Olive”) to waive his speedy trial. For the reasons stated

herein, the time to try this case is extended up to and

including August 30, 2019.

      While the Speedy Trial Act requires that defendants be

tried within seventy days of indictment, the Court specifically

finds that extending this period would be in the best interest
United States v. Olive et al.
Criminal No. 2019-19
Order
Page 2

of justice for several reasons. First, an extension is necessary

to allow Olive time to review the facts and evidence in this

matter. Second, Olive made his request with the advice and

consent of counsel. Third, without an extension, Olive would be

denied reasonable time necessary to explore settlement options

and prepare for trial.

     Consistent with these concerns, the United States Court of

Appeals for the Third Circuit has recognized that “whether or

not a case is ‘unusual’ or ‘complex,’ an ‘ends of justice’

continuance may in appropriate circumstances be granted.”

United States v. Fields, 39 F.3d 439, 444 (3d Cir. 1994); United

States v. Dota, 33 F.3d 1179(9th Cir. 1994) (“An ends of justice

continuance may be justified on grounds that one side needs more

time to prepare for trial [even if the] case [i]s not

‘complex.’”); see also United States v. Lattany, 982 F.2d 866,

883 (3d Cir. 1992) (“[T]he district court did not abuse its

discretion when it delayed the trial to give counsel . . .

opportunity to . . . decid[e] upon and prepar[e] an appropriate

defense.”); United States v. Brooks, 697 F.2d 517, 522 (3d Cir.

1982) (holding there was no abuse of discretion where district

court found that     multiple count, multiple defendant “case was

complex and required additional time for adequate

preparation.”).
United States v. Olive et al.
Criminal No. 2019-19
Order
Page 3

     The premises considered; it is hereby

     ORDERED that the time beginning from the date of this order

granting an extension through August 30, 2019, shall be excluded

in computing the time within which the trial for Olive must be

initiated pursuant to 18 U.S.C. § 3161.




                                   S\
                                          Curtis V. Gómez
                                          District Judge
